NO. 07-04-0387-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 DECEMBER 30, 2004

                           ______________________________

              DEHAVEN EYE CLINIC, P.A., AND DEHAVEN CATARACT
                    SURGERY CENTER, INC., APPELLANTS

                                           V.

                BETTY TURNER AND LARRY TURNER, APPELLEES

                       _________________________________

               FROM THE 7TH DISTRICT COURT OF SMITH COUNTY;

             NO. 03-0647-A; HONORABLE KERRY L. RUSSELL, JUDGE
                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


      On December 21, 2004, appellants, DeHaven Eye Clinic, P.A. and DeHaven

Cataract Surgery Center, Inc., filed a Motion to Dismiss Appeal, joined by appellees Betty

Turner and Larry Turner.


      Accordingly, without passing on the merits of the case, appellant’s Motion to Dismiss

Appeal is granted and the appeal is hereby dismissed. Rule 42.1(a).
      Having dismissed the appeal at appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice




                                           -2-